Citation Nr: 1218323	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-46 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder with radiating pain into the left leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1964 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The claim requires further development before being decided, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

To satisfy the duty-to-assist under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, this claim must be remanded so the AMC can schedule a VA compensation examination for a medical nexus opinion concerning the alleged correlation between an injury the Veteran says he sustained during his military service and the low back disorder and radiating pain into his left leg that he now has.  He says the injury in service occurred in 1967 or thereabouts at Beal Air Force Base while reinstalling the nose cone on a missile aircraft, by hand, instead of using a jack in accordance with usual procedure.  He claims that he was in a hurry, so decided to skip using the jack, but then immediately felt a sharp pain in his lower back as he pushed up on the nose cone and could not lift his feet more than a half inch from the floor by the time he returned to the barracks.  He says he treated himself with some pain medication he had from a previous dental appointment and avoided heavy labor until the pain subsided.  But he claims that was only temporary, as he has had continuous dull pain in his low back ever since, eventually worsening and spreading down into his left leg.

The evidence establishes persistent or recurrent symptoms of a low back disorder.  In particular, a February 2002 magnetic resonance imaging (MRI) report revealed mild to moderate broad-based disc protrusion at L4-5, possibly associated with compression of the left L5 nerve root.  Private treatment records from August 2008 and a December 2009 statement from the Veteran's private physician show a long history of recurrent low back pain, possibly degenerative and discogenic in nature.

Consequently, as the Veteran asserts that he injured his low back while in service, has experienced continuous symptoms - notably, pain - ever since, and there is evidence confirming he has current low back disability that possibly dates back to that injury in service or is possibly the result of that injury, the Board finds that a VA examination and medical nexus opinion are needed to assist in determining whether this is indeed the case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

Since this claim is being remanded for this VA examination and opinion, the AMC also should confirm there are no outstanding VA and/or private medical treatment records that need to be obtained and considered.  There are VA outpatient treatment records in the file from the VA Medical Center (VAMC) in Palo Alto, California, dating through September 2009.  So, at minimum, the AMC needs to ensure there are no more recent records.  See 38 U.S.C.A. § 5103A(b)(1) ; 38 C.F.R. § 3.159(c)(2) ; see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Additionally, the record reflects that the Veteran has reported receiving treatment from his primary private care physician (Dr. C) as early as 1986.  While the RO requested these records, only treatment records dating from February 2008 were received.  The AMC therefore should contact the Veteran and make appropriate further efforts to obtain any additional records from this doctor.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Having said that, the Veteran recently testified during his February 2012 hearing before the Board that Dr. C had declined to comment in a supporting statement on the etiology of the low back disorder at issue, including especially in insofar as whether it is related or attributable to the injury mentioned in service.  So it does not appear that any supporting medical nexus opinion from this doctor is forthcoming, although the additional records of his treatment of the Veteran that are not in the file may nonetheless prove useful, hence, the reason they still need to be obtained.

Lastly, the Veteran also testified during his recent hearing before the Board that he had received relevant treatment from 1972 to 1974, so relatively soon after his service, from a Dr. D in Kansas.  But when questioned further concerning this, the Veteran indicated this doctor's records are no longer available, so do not appear obtainable.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the Palo Alto VAMC to obtain any outstanding records of evaluation or treatment concerning the Veteran's low back and/or radiating pain to the left leg, especially any dated since September 2009.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).


2.  Notify the Veteran that the evidence received from his private physician (Dr. C) only dates back to February 2008, not 1986, as asserted on the October 2008 VA Form 21-4142, Authorization and Consent to Release Information to VA, so ask that he submit any additional records he has in his personal possession.

3.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disability and the associated radiating pain into his left leg are the result of the type of injury he claims to have sustained in 1967 or thereabouts while in the military.  His current diagnoses, as mentioned, include mild to moderate broad-based disc protrusion at L4-5, possibly associated with compression of the left L5 nerve root.  He reportedly has a long history of recurrent low back pain that is possibly degenerative and discogenic in nature.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

In making this determination of causation, the examiner must specifically consider the Veteran's lay statements that he initially injured his low back in service while manually lifting a missile nose cone, treated his consequent pain with previously prescribed pain medication, and has continuously experienced symptoms such as low back pain ever since, eventually worsening and spreading into his left leg.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (finding an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the lack of evidence in the service treatment records to provide a negative opinion).  The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the reported injury in service, not necessarily documentation of continuous medical treatment for these symptoms.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The Board ultimately will have the responsibility of determining whether the Veteran's lay testimony concerning continuous symptoms of pain since the claimed injury in service is competent, credible, and deserving of probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency is "a legal concept determining whether testimony may be heard and considered," while credibility "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Thus, although the Board eventually will have to make this credibility assessment since it is a factual, not medical, determination, and in the meantime the Veteran is competent to say he has experienced continuous symptoms like pain since that claimed injury in service, the designated examiner is asked to, for the purpose of the opinion, in effect presume the injury in question occurred during service as alleged.  So in determining whether there is a cause-and-effect correlation between the current disability and the claimed injury in service, the examiner should consider whether the current disability is consistent with the type of injury alleged.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Review the examination report to ensure it is responsive to this determinative issue of causation.  If not, take corrective action.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

5.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


